         Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 MICHAEL LOTT,                               Civil Action No.

 Plaintiff,                                  JURY TRIAL DEMANDED

 v.

 TRUIST FINANCIAL CORP.,
 TRUIST SECURITIES, INC.
 (f/k/a SUNTRUST ROBINSON
 HUMPHREY, INC.), and TRUIST
 BANK, INC.,

 Defendants.

                                  COMPLAINT

1.     Plaintiff Michael Lott (“Plaintiff), by and through his undersigned counsel,

brings this action against Defendants Truist Financial Corporation (“TFC”), Truist

Securities, Inc., formerly known as SunTrust Robinson Humphrey, Inc. (“TSI”), and

Truist Bank, Inc. (“TBI”) (collectively “Defendants”) to obtain full and complete

relief for Defendants’ failure to pay overtime wages as required by the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq., (“FLSA”).

                         JURISDICTION AND VENUE


2.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331.




                                         1
        Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 2 of 13




3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(d) because the

unlawful employment acts giving rise to this action were committed in the Atlanta

Division of the United States District Court for the Northern District of Georgia.

                                      PARTIES

4.    Plaintiff is a citizen of the United States of America and a resident of the State

of Georgia.

5.    Defendant TFC is a foreign corporation, but it has purposefully availed itself

of the privilege of conducting business within the state of Georgia.

6.    TFC may be served with process by delivering a copy of the Summons and

Complaint to its registered agent, Corporation Service Company, 2 Sun Court, Suite

400, Peachtree Corners, GA 30092.

7.    Defendant TSI is a foreign corporation, but it has a principal office address

within the Atlanta Division, 3333 Peachtree Road, N.E. Atlanta, GA 30326, and it

has purposefully availed itself of the privilege of conducting business within the state

of Georgia.

8.    TSI may be served with process by delivering a copy of the Summons and

Complaint to its registered agent, Corporation Service Company, 2 Sun Court, Suite

400, Peachtree Corners, GA 30092.

9.    Defendant TBI is a foreign corporation, but it has purposefully availed itself

of the privilege of conducting business within the state of Georgia.


                                           2
        Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 3 of 13




10.   TBI may be served with process by delivering a copy of the Summons and

Complaint to its registered agent, Corporation Service Company, 2 Sun Court, Suite

400, Peachtree Corners, GA 30092.

11.   Defendants are governed by and subject to the FLSA.

12.   At all relevant times, Defendants were enterprises engaged in commerce or in

the production of goods for commerce.

13.   At all relevant times, Defendants had at least two (2) employees engaged in

interstate commerce or in handling, selling or otherwise working on goods or

materials that have been moved in or produced for commerce.

14.   Defendants provide banking and investment services throughout the U.S.A.

15.   At all relevant times, Defendants had at least $500,000.00 in annual gross

volume of sales made or business done.

16.   Defendants are the sixth largest bank in the U.S.A.

17.   At all relevant times, Defendants were Plaintiff’s “employers” as that term is

defined by 29 U.S.C. § 203(d).

18.   Plaintiff was employed by Defendants throughout the Relevant Time Period

(i.e., May 15, 2018 to April 16, 2021).

19.   In July of 2017, Plaintiff started working for SunTrust Bank and its subsidiary

SunTrust Robinson Humphrey, Inc.




                                          3
         Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 4 of 13




20.    On information and belief, during the Relevant Time Period, SunTrust Bank

merged with BB&T and subsequently formed Truist Bank, Inc., a wholly-owned

subsidiary of Truist Financial Corporation.

21.    On information and belief, during the Relevant Time Period, SunTrust

Robinson Humphrey, Inc. also became a wholly-owned subsidiary of Truist

Financial Corporation and changed its name to Truist Securities, Inc.

22.    As a result of the merger, the name of the employer on Plaintiff’s pay stubs

changed to Truist Bank, Inc., but all other terms and conditions of Plaintiff’s

employment remained the same.

23.    Plaintiff performed the same job duties, worked at the same location, reported

to the same managers, was compensated the same way, continued to work overtime

without pay, etc.

24.    At all relevant times, Plaintiff was an “employee” of Defendants as that term

is defined by 29 U.S.C. § 203(e).

25.    Defendants acted directly or indirectly in the capacity of an “employer” in

relation to Plaintiff.

26.    Defendants determined the terms and conditions of Plaintiff’s employment,

including his job duties, work hours, compensation, exempt classification, etc.

                            STATEMENT OF FACTS

27.    Plaintiff started working for Defendants on or around July 19, 2017.


                                         4
        Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 5 of 13




28.   Plaintiff was hired as a Senior “IT Support Analyst” (also referred to as “IT

      Support Technician”).

29.   Defendants misclassified Plaintiff as an exempt employee.

30.   At all relevant times, Plaintiff performed non-exempt work.

31.   As an IT Support Analyst/IT Support Technician, Plaintiff’s primary job

duties involved desktop support.

32.   Plaintiff spent most of his time troubleshooting straightforward software and

hardware problems on behalf of end-users (i.e., employees). Those problems

involved issues such as connecting to the network, connecting to the remote desktop,

accessing files on shared networks, password lockout, sending/receiving emails,

installing software and mobile applications, etc.

33.   A subject-matter expert was assigned to each software product.

34.   The subject-matter expert had full administrator rights to the software product

(which Plaintiff did not).

35.   Plaintiff escalated complex issues to the appropriate subject-matter expert.

36.   If the subject-matter expert could not resolve the issue, then he/she escalated

the issue to the next level of support, a Software Architect. If the Software Architect

could not resolve the issue, then he/she escalated the issue to the next level of

support, a Network Administrator.




                                          5
        Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 6 of 13




37.   Plaintiff was scheduled to work from 7:00 a.m. to 4:00 p.m. with a one-hour

lunch break, Monday through Friday, and to work on-call every fifth week from 6:00

p.m. to 11:00 p.m., Monday through Friday, and from 10:00 a.m. to 10:00 p.m. on

Saturday and Sunday.

38.   Plaintiff consistently worked longer than his scheduled hours.

39.   Plaintiff typically started work around 6:30 a.m. and typically finished work

between 4:30 p.m. and 5:30 p.m., Monday through Friday, and Plaintiff worked

through his lunch breaks two days a week (at least).1

40.   Defendants knew or should have known that Plaintiff consistently worked

more than 40 hours in a week.

41.   Plaintiff resolved “trouble” tickets before and after his scheduled hours, and

Plaintiff communicated with management before and after his scheduled hours.

42.   Defendants reported that Plaintiff worked 86.67 hours each bi-monthly pay

period on Plaintiff’s paystubs.

43.   Defendants paid Plaintiff a salary for 86.67 hours per bi-monthly pay period.

44.   Plaintiff was not paid for any time spent working over 40 hours in a week.

45.   In lieu of cash overtime, Defendants gave Plaintiff eight hours (i.e., one day)

of compensatory time off during the workweeks following his on-call workweeks.


1
 Accordingly, Plaintiff worked approximately 49.5 hours during those workweeks
when he did not work on-call, and approximately 98.5 hours during those
workweeks when he did work on-call.
                                         6
           Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 7 of 13




46.       Plaintiff could not engage in ordinary, personal activities during his on-call

shifts.

47.       Plaintiff typically received two to three “trouble” calls every hour during his

on-call shifts.

48.       Defendants failed to keep an accurate record of Plaintiff’s actual work hours

in violation of the FLSA’s recordkeeping requirements.

49.       Defendants knew that Plaintiff was a non-exempt employee and entitled to

overtime pay.

50.       Plaintiff (and his colleagues) repeatedly complained to management about the

lack of overtime pay.

51.       Plaintiff (and his colleagues) informed management that a former worker who

performed the same or similar duties had successfully sued Defendants for unpaid

overtime.

52.       In response, Management claimed that Plaintiff was not eligible for overtime

pay.

53.       In March of 2017, Defendants were sued for unpaid overtime by former

Senior IT Analyst Roberta Geraldo. See Roberta Geraldo v. SunTrust Robinson

Humphrey, Inc. et al., Case No. 1:17-cv-00509-ODE (N.D. Ga. March 23, 2017).

54.       Ms. Geraldo performed the same or similar duties as Plaintiff. See id. at Dkt.

No. [1] at ¶ 38.


                                             7
         Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 8 of 13




55.     Ms. Geraldo met the compensation test under the “computer professional”

exemption. See 29 C.F.R. § 541.400(b).

56.     Ms. Geraldo was paid either on a salary basis at a rate not less than $455.00

per week, or on an hourly basis at a rate not less than $27.63 per hour. See Geraldo,

Case No. 17:cv-00509-ODE at Dkt. Nos. [1] at ¶ 26, and [16] at ¶ 26.

57.     Defendants settled that dispute and provided “fair compensation” to Ms.

Geraldo. See id. at Dkt. No. [22].

                                   COUNT ONE
                             Fair Labor Standards Act
                              Failure to Pay Overtime

58.     Plaintiff reasserts and incorporates by reference Paragraphs 4 through 57 of

this Complaint as if fully set forth herein.

59.     Defendants violated the FLSA by failing to pay Plaintiff overtime.

60.     During the Relevant Time Period, Plaintiff worked more than 40 hours in a

week.

61.     During the Relevant Time Period, Plaintiff was not paid the cash overtime

premium for any hours worked over 40 in a week.

62.     During the Relevant Time Period, Plaintiff was misclassified as an exempt

employee.

63.     During the Relevant Time Period, Plaintiff’s primary duty included non-

exempt work—troubleshooting straightforward software and hardware problems.


                                           8
          Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 9 of 13




Willfulness

64.      Defendants willfully disregarded their obligations under the FLSA and,

therefore, the statute of limitations period should be extended from two years to three

years.

65.      Defendants knew or should have known that Plaintiff was a non-exempt

employee and was entitled to be paid overtime.

66.      Plaintiff functioned in the role of desktop support.

67.      Plaintiff was required to escalate complex issues to the appropriate subject-

matter expert.

68.      Defendants had been sued for violating the FLSA’s overtime pay

requirements by (at least) one former employee who did the same or similar job

duties as Plaintiff.

69.      Plaintiff (and his colleagues) repeatedly complained to management about the

lack of overtime pay.

70.      In response, Defendants falsely informed Plaintiff that he was not eligible for

overtime pay.

71.      Defendants knew that Plaintiff worked more than 40 hours in a week.

72.      Defendants scheduled Plaintiff to work more than 40 hours in a week.

73.      In lieu of paying the cash overtime premium, Defendants gave Plaintiff

compensatory time off for some overtime hours.


                                             9
       Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 10 of 13




74.   Defendants failed to keep an accurate record of Plaintiff’s actual work hours.

Damages

75.   As a result of Defendants’ unlawful conduct, Plaintiff is entitled to recover his

actual unpaid overtime wages, an equivalent amount as liquidated damages, and his

attorneys’ fees and costs.2

76.   For 2018, Plaintiff estimates that he is owed approximately $26,298.68 in

actual unpaid overtime wages.3

77.   For 2019, Plaintiff estimates that he is owed approximately $42,443.16 in

actual unpaid overtime wages.4

78.   For 2020, Plaintiff estimates that he is owed approximately $45,393.84 in

actual unpaid overtime wages.5

79.   For 2021, Plaintiff estimates that he is owed approximately $13,880.37 in

actual unpaid overtime wages.6




2
  Plaintiff’s initial estimate of damages is based on the limited information available
at this time. Plaintiff reserves the right to re-calculate his damages after discovery.
3
  ($52.65 [OT Rate] x 9.5 [OT Hrs.] x 21 [Wks.]) + ($52.65 [OT Rate] x 48.5 [OT
Hrs.] x 6 [Wks.]) + ($52.65 [OT Rate] x 1.5 [OT Hrs.] x 6 [Wks.]).
4
  ($52.79 [OT Rate] x 9.5 [OT Hrs.] x 32 [Wks.]) + ($52.79 [OT Rate] x 48.5 [OT
Hrs.] x 10 [Wks.]) + ($52.79 [OT Rate] x 1.5 [OT Hrs.] x 10 [Wks.]).
5
  ($56.46 [OT Rate] x 9.5 [OT Hrs.] x 32 [Wks.]) + ($56.46 [OT Rate] x 48.5 [OT
Hrs.] x 10 [Wks.]) + ($56.46 [OT Rate] x 1.5 [OT Hrs.] x 10 [Wks.]).
6
  ($58.94 [OT Rate] x 9.5 [OT Hrs.] x 9 [Wks.]) + ($58.94 [OT Rate] x 48.5 [OT
Hrs.] x 3 [Wks.]) + ($58.94 [OT Rate] x 1.5 [OT Hrs.] x 3 [Wks.]).
                                          10
          Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 11 of 13




80.      Accordingly, Plaintiff is entitled to recover unpaid overtime wages in the

approximate amount of $128,016.05, liquidated damages in the approximate amount

of $128,016.05, and his attorneys’ fees and costs.

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays for relief as follows:

      A. For a trial by jury;

      B. For a finding that Defendants violated Plaintiff’s rights as set forth herein;

      C. For a judgment in Plaintiff’s favor for unpaid overtime wages, an equivalent

amount as liquidated damages, prejudgment interest on unpaid wages, reasonable

attorneys’ fees and costs in accordance with the FLSA, 29 U.S.C. § 216, and all other

legal and equitable relief as may be appropriate to effectuate the purposes of the

FLSA;

      D. For a declaratory judgment that Defendants failed to keep an accurate record

of Plaintiff’s work hours in violation of the FLSA’s recordkeeping requirements;

and

      E. For such other and further relief as this Court deems proper and just.

Date: May 15, 2021
                                                  Respectfully submitted,

                                                  SMITH LAW, LLC

                                          By:     /s/ Louise N. Smith
                                                  Louise N. Smith

                                             11
       Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 12 of 13




                                             Georgia Bar No. 131876
                                             William J. Smith
                                             Georgia Bar No. 710280
                                             Attorneys for Plaintiff
3611 Braselton Highway
Suite 202
Dacula, GA 30019
T: (678) 889-8898
F: (844) 828-5615
louise@smithlaw-llc.com
william@smithlaw-llc.com

                         DEMAND FOR JURY TRIAL

      Pursuant to Fed.R.Civ.P. 38(b), Plaintiff demands a trial by jury.


                                      By:    /s/ Louise N. Smith
                                             Louise N. Smith
                                             Georgia Bar No. 131876
                                             Attorney for Plaintiff

                    FONT AND POINT CERTIFICATION

      The undersigned counsel for Plaintiff hereby certifies that the within and

foregoing COMPLAINT was prepared using Times New Roman, 14-point font in

accordance with LR 5.1(B).

      This 15th day of May 2021.
                                             Respectfully submitted,

                                      By: /s/ Louise N. Smith
                                          Louise N. Smith
                                          Georgia Bar No. 131876
                                          Attorney for Plaintiff




                                        12
       Case 1:21-cv-02068-SDG Document 1 Filed 05/15/21 Page 13 of 13




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of May 2021, I have caused or will cause

service to issue upon the Defendant to this Action with the foregoing COMPLAINT

by personal service pursuant to Fed. R. Civ. P. 4. within the time allowed by Fed. R.

Civ. P. 4(m).

                                              Respectfully submitted,

                                       By: /s/ Louise N. Smith
                                           Louise N. Smith
                                           Georgia Bar No. 131876
                                           Attorney for Plaintiff




                                         13
